
	
		IIA
		Calendar No. 72
		110th CONGRESS
		1st Session
		S. J. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2007
			Mr. Reid (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mrs. Murray,
			 Mr. Biden, Mr.
			 Levin, Mr. Kerry,
			 Mr. Feingold, Mr. Reed, Mr.
			 Kennedy, Mr. Rockefeller,
			 Mrs. Boxer, Mrs. Feinstein, Mrs.
			 Clinton, Mr. Carper,
			 Mr. Akaka, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bingaman, Mr. Brown, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Casey, Mr.
			 Dorgan, Mr. Harkin,
			 Mr. Inouye, Ms.
			 Klobuchar, Mr. Kohl,
			 Ms. Landrieu, Mr. Lautenberg, Mr.
			 Leahy, Mrs. Lincoln,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Mr. Obama,
			 Mr. Salazar, Mr. Sanders, Ms.
			 Stabenow, Mr. Tester,
			 Mr. Whitehouse, and
			 Mr. Wyden) introduced the following joint
			 resolution; which was read the first time
		
		
			March 9, 2007
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		To revise United States policy on Iraq.
	
	
		Whereas Congress and the American people will continue to
			 support and protect the members of the United States Armed Forces who are
			 serving or have served bravely and honorably in Iraq;
		Whereas the circumstances referred to in the Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 have changed substantially;
		Whereas United States troops should not be policing a
			 civil war, and the current conflict in Iraq requires principally a political
			 solution; and
		Whereas United States policy on Iraq must change to
			 emphasize the need for a political solution by Iraqi leaders in order to
			 maximize the chances of success and to more effectively fight the war on
			 terror: Now, therefore, be it
		
	
		1.Short titleThis joint resolution may be cited as the
			 United States Policy in Iraq Resolution of 2007.
		2.Prompt
			 commencement of phased redeployment of United States forces from Iraq
			(a)Transition of
			 missionThe President shall promptly transition the mission of
			 United States forces in Iraq to the limited purposes set forth in subsection
			 (b).
			(b)Commencement of
			 phased redeployment from IraqThe President shall commence the
			 phased redeployment of United States forces from Iraq not later than 120 days
			 after the date of the enactment of this joint resolution, with the goal of
			 redeploying, by March 31, 2008, all United States combat forces from Iraq
			 except for a limited number that are essential for the following
			 purposes:
				(1)Protecting United
			 States and coalition personnel and infrastructure.
				(2)Training and
			 equipping Iraqi forces.
				(3)Conducting
			 targeted counter-terrorism operations.
				(c)Comprehensive
			 strategySubsection (b) shall be implemented as part of a
			 comprehensive diplomatic, political, and economic strategy that includes
			 sustained engagement with Iraq's neighbors and the international community for
			 the purpose of working collectively to bring stability to Iraq.
			(d)Reports
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, and every 90 days thereafter, the President shall submit to
			 Congress a report on the progress made in transitioning the mission of the
			 United States forces in Iraq and implementing the phased redeployment of United
			 States forces from Iraq as required under this section.
			
	
		March 9, 2007
		Read the second time and placed on the
		  calendar
	
